DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that Forslund teaches 4 electrodes located on a smaller diameter distal portion of a lead, wherein the fixation device of Falk is located between an electrode disposed on a portion of a larger diameter section of a lead and an electrode disposed on a more distal, smaller diameter portion of the lead. The applicant argues that because the fixation element, taught by Falk, located between the more distal electrode and the more proximal defibrillator electrode, teaches a location, contrary to the claim, because the defibrillator is not located distal to the reduced diameter of the lead, but rather on “the largest diameter”. However, the claim does not require the location of the first and second electrodes, to be located distal to a point where the lead transitions from a greater to smaller diameter. The claim only states that the first and second electrodes are both spaced proximally from the distal most tip and the second electrode must be spaced distal from the first electrode. Further, although Figs 5 and 7 of Falk illustrate the defibrillation electrode being located on a section of the lead, having a larger diameter than the most distal section, the specification states only that electrode (517) is located proximal electrodes 507 and 57 and is disposed in the coronary sinus while 
Regarding the applicants arguments that the cited elements 108 does not teach parts of the lead but rather a delivery catheter it true, however, the catheter contains the lead within the lumen of the catheter, so the lengths of the catheter would correspond to the lengths of the lead disposed within it. The applicant further argues that Clemens teaches a diameter that is uniform thru the length, however, Clemens is not being used to teach the distal end of the lead being a smaller diameter, but rather a distal end of a lead being at least 20 cm in length. The distal section of Clemens is the section of the lead disposed within the distal end of the delivery catheter, which is then articulated to maneuver and position distal segment of a lead into a desired position, therefore it would be clear to one of ordinary skill in the art that it would be beneficial to have the distal section be thinner where the lead is bent and articulated, to make manipulating and forming the lead section easier. Therefore, Clemens does not teach away from the other prior art cited.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the proximal and distal terminal ends" in lines 7 and 8. A proximal and distal terminal end are not mentioned anywhere prior in the claim or the independent claim so it is unclear what the term is referring to. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the one or more exposed turns" in lines 3-4.  One or more exposed turns are not mentioned anywhere prior in the claim or the independent claim so it is unclear what the term is referring to. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the distal terminal end" in lines 1-2.  A distal terminal end is not mentioned anywhere prior in the claim or the independent claim so it is unclear what the term is referring to. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 6, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Forslund et al (U.S. PG Pub 20130184550 A1) in view of Falk et al (U.S. PG Pub 20070250144 A1) in further view of Clemens et al (U.S. PG Pub 20040116993 A1).
Regarding claim 1, Forslund teaches an implantable medical electrical lead ([abs]; figure 1) extending from a connector terminal thereof to a distal-most tip thereof (figure 1) , the connector terminal comprising a plurality of contacts ([0033]; figure 1 elements 32, 34, 36, 38 teaches the plurality of contacts) and a grip sleeve extending distally from the contacts (figure 1 teaches a grip sleeve extending distally from the terminal contacts as highlighted below), and the lead further comprising: first and second electrodes both being spaced proximally from the distal-most tip  and the second electrode being spaced distally from the first electrode (Figure 1 teaches the second electrode (28, 26, or 24) being spaced distal from the first electrode (22); [0031]); first and second elongate conductors electrically isolated from one another ([0043] teaches the conductors being electrically isolated from each other; Figure 2 teaches the conductors are isolated from each other in separately insulated lumen elements (12, 14, 16, 18)) the first and second conductors coupling the first and second electrodes, respectively, to corresponding first and second contacts of the plurality of connector terminal contacts ([abs]; [0035]; [0037] and [0045] teaches the conductors connect the electrodes of the lead to the electrode terminals); a fixation element, the element comprising a wire wound into a tissue engaging helix ([0058]); and an elongate outer insulation tube extending around the first and second elongate conductors between the connector terminal and the first electrode, the outer insulation tube comprising a proximal segment extending distally from-the grip sleeve and a distal segment extending-distally from the proximal segment ([0035]; [0036] teaches an insulating tubing of the electrical lead body (4); Figure 3 and 4 element 40) outer surfaces of each of the proximal and distal segments 
However, Forslund fails to teach a fixation element located between the first and second electrodes, the helix extending around the outer surface of the lead and being terminated by a piercing distal tip of the wire, the piercing distal tip spaced laterally from the lead outer surface; the distal segment having an overall length of at least twenty inches, outer surfaces of each of the proximal and distal segments defining, at least in part, portions of the outer surface of the lead, the outer insulation tube transitioning from a first outer diameter along the proximal segment to a second lesser outer diameter along the distal segment.
Falk teaches a device in the same field of endeavor, comprising a fixation element located between the first and second electrodes ([0015]; [0016]; Figure 5 element 55 teaches a tissue engaging helix positioned at least partially between a first electrode (517) and a second more distal electrode (507)), the element comprising a wire wound into a tissue engaging helix ([0015]; figure 1 element 15; Figure 5 element 55 teaches a tissue engaging a wire wound helix extending around the outer surface of the lead) extending around the outer surface of the lead and being terminated by a piercing distal tip of the wire, the piercing distal tip spaced laterally from the lead outer surface ([0016]; Figure 5 element 55 shows the helix spaced laterally from the outer surface (52) with a distal tip (155) having a piercing tip (156)). Falk further teaches outer surfaces of each of the proximal and distal segments defining, at least in part, portions of the outer surface of the lead (Figure 1 and 3A teaches a proximal lead portion (10) and a distal lead portion (12)), the outer insulation tube transitioning from a first outer diameter along the proximal segment to a second lesser outer diameter along the distal segment ([0018] teaches the diameter of the distal insulation segment having diameter smaller than the proximal insulation segment). 
It would have been obvious to one of ordinary skill in the art to modify the device of Forslund to have a fixation element located between the first and second electrodes, the element comprising a wire wound into a tissue engaging helix, the helix extending around the outer surface of the lead and being terminated by a piercing distal tip of the wire, the piercing distal tip spaced laterally from the lead outer surface to help the leads engage and rotate through a wall of a vein and provide secure engagement of the fixation device with the tissue (Falk [0017]) and further modify the outer insulation tube having a transition from a first outer diameter along the proximal segment to a second lesser outer diameter along the distal segment to allow greater flexibility of distal segment to allow better positioning of the most distal electrode within smaller and more tortuous veins (Falk [0018]).
 Clemens teaches a device in the same field of endeavor, having an electrical lead having a proximal and distal segment (Figure 1 element 108 teaches that a portion of the shaft 102 and the articulable tip 105 form the distal lead portion) wherein the distal segment of the lead body has a length of over 20 inches ([0041] teaches the distal segment involving SEG1-4 having a total length over 20 inches with the overall length of the lead approximately 40 inches as taught in [0049]), therefore the distal length is over 20 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Forslund to have a distal segment with a length of over twenty inches to allow the lead to be positioned in the targeted area in the heart.
Regarding claim 2, the modified invention of Forslund above, teaches claim 1, however fail to teach wherein the helix further comprises one or more exposed turns extending around and being spaced laterally from an outer surface the lead, the one or more turns and being terminated by a piercing distal tip of the wire.
Falk further teaches, wherein the helix further comprises one or more exposed turns extending around and being spaced laterally from an outer surface the lead, the one or more turns and being 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Forslund to have the helix comprising one or more exposed turns extending around and being spaced laterally from an outer surface the lead, the one or more turns and being terminated by a piercing distal tip of the wire to help the leads engage and rotate through a wall of a vein and provide secure engagement of the fixation device with the tissue (Falk [0017]).
Regarding claim 3, the modified invention of Forslund teaches claim 1 and 2, Forslund further teaches wherein the distal segment of the elongate outer insulation tube further extending distally from the proximal segment and proximally from the distal end, a portion of an overall length of the proximal segment extending within the grip sleeve of connector terminal ([0035] teaches that the insulating tube houses the conductor coil from the electrodes to the terminals, therefor the it would have to extend within the grip sleeve; the highlighted portion of figure 1 below shows a junction where the proximal portion of the lead extends within the grip sleeve of the connector terminal).
Regarding claim 6, the modified invention of Forslund teaches claim 1, however fails to teach wherein the distal segment of the elongate outer insulation tube further comprising the second outer diameter of the distal segment along the overall length thereof being less than the first outer diameter of the proximal segment along an overall length thereof.
Clemens leaches a distal segment of a stimulation lead having a small diameter, smaller than 4.5 French, which is .0591 inches in order to extend into the smaller of the heart. This would include a diameter of .059-.056. ([0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified Forslund to have the distal segment of the lead body have an outer diameter of 
Regarding claim 8, the modified invention of Forslund teaches claim 1, further comprising: third and fourth electrodes spaced distally from the first and second electrodes (Fig 1 electrodes 26 and 28 teach a third and fourth electrode located distal from the first two electrodes), the fourth electrode being located adjacent to the distal-most tip (Fig 1 element 28 teaches the 4th electrode being adjacent to the most distal tip); third and fourth elongate conductors electrically isolated from one another and from the first and second elongate conductors (Fig 2 teaches all the conductors from all 4 electrodes being electrically isolated from each other;[0037]; [0041];[0043 teaches the insulator comprising two or more lumen to electrically isolate the conductors of each electrode), the third and fourth conductors coupling the third and fourth electrodes ([abs]; [0035]; [0037]; [0041] teaches the conductors connect the individual electrodes to their individual electrode terminals; [0045]), respectively, to corresponding third and fourth contacts of the plurality of connector terminal contacts ([abs]; [0035]; [0037]; [0041] teaches the conductors connect the individual electrodes to their individual electrode terminals; [0045]); and an elongate distal outer insulation tube including a proximal terminal end secured to the third electrode and a distal terminal end secured to the fourth electrode (Figure 1 teaches a portion of the insulated distal lead separating the third and fourth electrode, wherein the proximal section of that intermediate insulated segment is secured to the third electrode (left dashed arrow), and the distal section of that segment is secured to the fourth electrode (right dashed arrow) see the magnified section of Fig 1 below).
 
    PNG
    media_image1.png
    121
    191
    media_image1.png
    Greyscale

Regarding claim 9, the modified invention of Forslund teaches claim 8, however fails to teach, wherein the distal outer insulation tube has a single bend pre-formed therein.
Falk teaches a device in the same field of endeavor, wherein an electrical lead having a preformed curve in a distal segment of the lead to facilitate steering and improve contact between the electrode and tissue ([0021]; Claim 7 and 20)
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Forslund to have a pre-formed bend in the distal end of the lead, as taught by Falk, in order to facilitate steering of the lead during placement and improve contact between the electrodes and tissue (Falk [0021]).
Regarding claim 10, the modified invention of Forslund teaches claim 8, however fails to teach further comprising four steroid eluting members, each steroid eluting member being mounted around a corresponding electrode of the first, second, third, and fourth electrodes.
Clemens teaches a device in the same field of endeavor, wherein a steroid is applied to titanium nitride coated surfaces of the ring electrode comprises a steroid coating ([0058] teaches to titanium nitride coated surfaces having microstructure that store the steroid and further teaches monolithic controlled release devices for applying steroids; claims 41 and 43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to have further modified Forslund, to have the 4 electrodes comprise a titanium nitride coating having steroids stored within the micro structures of the coating, as taught by Clemens, in order to reduce discomfort and swelling from stimulation and implantation.
Regarding claim 11, the modified invention of Forslund teaches claim 1, however fails to teach further comprising a pair of steroid eluting members, each steroid eluting member being mounted around a corresponding electrode of the first and second electrodes.
Clemens teaches a device in the same field of endeavor, wherein a steroid is applied to titanium nitride coated surfaces of the ring electrode comprises a steroid coating ([0058] teaches to titanium nitride coated surfaces having microstructure that store the steroid and further teaches monolithic controlled release devices for applying steroids; claims 41 and 43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to have further modified Forslund, to have the 4 electrodes comprise a titanium nitride coating having steroids stored within the micro structures of the coating or monolithic controlled release devices located near the tip of the lead, as taught by Clemens, in order to administer steroids to the target tissue and reduce discomfort and swelling from stimulation and implantation.
Regarding claim 12, the modified invention of Forslund teaches claim 1, further comprising an elongate intermediate outer insulation tube extending between the first and second electrodes and defining the outer surface of the lead around which the fixation element helix extends (Forslund teaches an elongated intermediate outer insulation tube extended between the first and second electrodes 22 and 24, identical to the intermediate portion between electrodes 26 and 28 highlighted above in claim 8. And the modified invention of claim 1 teaches where in a fixing element id located between the first and second electrode, therefore it would inherently be extending over this intermediate section), the intermediate outer insulation tube including a proximal terminal end secured to the first electrode and a distal terminal end secured to the second electrode (Forslund teaches a distal terminal connecting to the second electrode and a proximal terminal connected to the first electrode. Identical to the distal and proximal terminals highlighted between electrodes 26 and 28 in claim 8), However, the modified invention of Forslund fails to teach the fixation element being secured to the intermediate outer insulation tube so that the piercing tip thereof is centered between the proximal and distal terminal ends of the intermediate outer insulation tube.
However the position of the helix fixation element is a simple matter of design choice, and it would have been obvious to one of ordinary skill in the art before the effective filing date to have tried position the fixation element such that the tip was located in the center of the intermediate section between the distal and proximal terminals. 
Regarding claim 14, the modified invention of Forslund teaches claim 1, wherein the distal terminal end of the proximal outer insulation tube is secured to the first electrode (As best understood Forslund figure 1 teaches the electrode 22, as well as electrodes 24-28 being securely connected to the distal most surface of the proximal segment. And Falk figure 5 teaches all electrodes being securely connected to the distal most portion of the proximal segment).
Claim 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forslund et al (U.S. PG Pub 20130184550 A1) in view of Falk et al (U.S. PG Pub 20070250144 A1) in further view of Clemens et al (U.S. PG Pub 20040116993 A1) as applied to claim 1 above, and further in view of Duncan et al (U.S. PG Pub 2010/0137928 A1).
Regarding claim 4, the modified invention of Forslund teaches claim 1, however fails to teach wherein the distal segment of the elongate outer insulation tube further comprising the second outer diameter of the distal segment along the overall length thereof being less than the first outer diameter of the proximal segment along an overall length thereof.
Duncan teaches an implantable stimulation lead, having a diameter of 6 French (.079in) or 5 French (.066in) or smaller, wherein the lead may optionally be made to have a smaller diameter for portions that reside intravascular and have a larger diameter in other regions, for example in portions that reside extravascular ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified Forslund to have a proximal portion of the distal segment of the lead comprise a diameter of 6 French and the more distal portion of the distal segment have a diameter of 5 French, as 
Regarding claim 5, the modified invention of Forslund teaches claim 1, however fails to teach wherein the distal segment of the elongate outer insulation tube further comprising the second outer diameter of the distal segment along the overall length thereof being less than the first outer diameter of the proximal segment along an overall length thereof.
Duncan teaches an implantable stimulation lead, having a diameter of 6 French (.079in) or 5 French (.066in) or smaller, wherein the lead may optionally be made to have a smaller diameter for portions that reside intravascular and have a larger diameter in other regions, for example in portions that reside extravascular. ([0008]), however it fails to teach a lead body having a proximal diameter in the range of .067 to .071in. It would have been an obvious design choice to one of ordinary skill in the art, before the effective filling date to have chosen the proximal segment to have a diameter greater than 5 French, in the range of .067 to .071inches, in order to have leads fit in patients with different sized vessels.
It would have been obvious to one of ordinary skill in the art, before the effective filling, to have further modified the lead of Forslund to have a proximal diameter in the range of .067-.071in (about 5 French) in order to allow for the lead portion to be able to navigate through intravascular vessels of a patient.
Regarding claim 7, the modified invention of Forslund teaches claim 1, however fails to teach wherein the proximal outer insulation tube further comprises a tapered transition segment extending from the proximal segment to the distal segment, the transition segment having an overall length of at least one inch, and a tapering outer diameter of the transition segment further defining the external contour of the lead.
Duncan teaches a device in the same field of endeavor, wherein a  lead transition from a greater diameter for sections disposed in extravascular regions and tapers to a smaller diameter for sections of the lead disposed in intravascular regions. ([0008]) Duncan further illustrates a tapered transition between the proximal end of the lead near the electrical contacts 12 and the distal portion of the lead 13 (Fig 1). However Duncan fails to teach the transitional segment where the lead is tapered being at least 1 inch. Although the length of the transition and degree of the change from the larger to smaller diameter is a simple design choice that one of ordinary skill in the art might have chosen based on the two diameters.
It would have been obvious to one of ordinary skill in the art, before the effective filling, to have further modified the lead of Forslund to have the transition from the proximal to distal end be tapered, so that the distal end of the tapered transition segment further defined the external contour of the lead, as taught by Duncan, in order to reduce the possibility of the lead body tearing and breaking at the transition from a greater diameter to a smaller diameter during bending and contouring and to further have the transitional segment be at least one inch to further improve durability and support for the lead at the point the lead diameter changes.
Claim13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forslund et al (U.S. PG Pub 20130184550 A1) in view of Falk et al (U.S. PG Pub 20070250144 A1) in further view of Clemens et al (U.S. PG Pub 20040116993 A1) as applied to claim 1 above, and further in view of Anderson et al (U.S. PG Pub 20140046389 A1).
Regarding claim 13, the modified invention of Forslund teaches claim 1, however fails to teach further comprising a rotation stop for the fixation element, the rotation stop protruding outward from the outer surface of the lead and being located adjacent to a proximal-most turn of the one or more exposed turns of the fixation element tissue engaging helix.
Anderson teaches a device in the same field of endeavor, wherein an electrical lead comprises a helix fixation element disposed between two electrodes, wherein the lead comprises a rotation stop (stopper) for the fixation, wherein the stopper is protruding outward from the outer lead surface of the lead, and being located adjacent to a proximal most turn of the one or more exposed turns of the fixation element (Figs. 4A-B element 44 teaches a stopper protruding from the lead and connected to the proximal most turn of the fixation element; [0041]-[0042]; [0050]-[0051]; claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified the lead of Forslund, to further comprise a rotation stop for the fixation element, the rotation stop protruding outward from the outer surface of the lead and being located adjacent to a proximal-most turn of the one or more exposed turns of the fixation element tissue engaging helix, as taught by Anderson, in order to prevent tissue from wedging between the lead body and fixation member (Anderson [0041]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792